   Case 2:19-cr-00445-MHT-JTA Document 63 Filed 11/23/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
        v.                             )            2:19cr445-MHT
                                       )                 (WO)
CALVIN LEE MORRIS                      )

                                  ORDER

    It is ORDERED that defendant Calvin Lee Morris’s

motion for compassionate release (doc. no. 57) pursuant

to 18 U.S.C. § 3582(c)(1)(A) is denied.

                                   ***

    Having          considered   the       factors   set   forth    in    18

U.S.C.       § 3553(a),    as    § 3582(c)        requires,   the   court

finds        that     a   reduction         in    sentence    would       be

inappropriate based on the need to protect the public

from future crimes of defendant Calvin Lee Morris and

to afford adequate deterrence to criminal conduct.                       The

court notes that Morris was sentenced to 40 months’

incarceration due to his possession of a firearm after

conviction of a felony, and that the weapons possession

was in connection with a shooting.                   The court further
   Case 2:19-cr-00445-MHT-JTA Document 63 Filed 11/23/20 Page 2 of 2




notes   that    it   already      granted      Morris     a   downward

variance based in part on the coronavirus pandemic.

    DONE, this the 23rd day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  2
